       Case 6:16-cv-00173-RP-AWA Document 607 Filed 03/28/19 Page 1 of 4



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

                                                    §
JANE DOE 1, et al.,                                 §
                                                    §                    6:16-CV-173-RP
                Plaintiffs,                         §
                                                    §                    Consolidated with
v.                                                  §                    6:17-CV-228-RP
                                                    §                    6:17-CV-236-RP
BAYLOR UNIVERSITY,                                  §
                                                    §
                Defendant.                          §

                                               ORDER

        Plaintiffs first served a subpoena duces tecum to Pepper Hamilton LLP on March 24, 2017.

(Subpoena, Dkt. 328-1). Pepper Hamilton objected by letter to Plaintiffs on April 11, 2017. (Obj.

Letter, Dkt. 328-2). Among their objections, Pepper Hamilton advised that the principal attorneys

representing Baylor had left to work for a different law firm. (Id. at 4). On June 6, 2018, Plaintiffs

filed a motion to compel Pepper Hamilton to produce all materials requested in the subpoena. (Mot.

Compel, Dkt. 328). Baylor filed a response but Pepper Hamilton did not. (See Baylor Resp., Dkt.

332). This Court waited to rule on the motion to compel until resolving several foundational

discovery disputes, including the proper scope of discovery in this litigation, attorney-client privilege

and work product privilege in the Pepper Hamilton investigation, and FERPA compliance for

hundreds of thousands of pages of student records. After resolving those questions, the Court

granted Plaintiffs’ motion to compel on March 7, 2019. (Order, Dkt. 597). That order directed

Pepper Hamilton to certify complete production to Plaintiffs or file any objections by March 15,

2019. (Id. at 2). Pepper Hamilton first appeared before this Court on that date, when the firm filed

its Motion Objecting to the Production of Documents and for Specific Relief. (Dkt. 601). Plaintiffs

filed a Response. (Dkt. 604). Having considered the parties’ submissions, the record, and the



                                                    1
       Case 6:16-cv-00173-RP-AWA Document 607 Filed 03/28/19 Page 2 of 4



governing law, the Court finds that Pepper Hamilton must produce all materials in response to the

subpoena in its custody or control that Baylor (a) does not possess or (b) has not produced.

                                              I. DISCUSSION

        Pepper Hamilton makes several objections, each of which the Court overrules. At the core

of their objections, they dispute the jurisdiction of this Court and contend that compliance with the

subpoena would subject them to an undue burden.

                                                A. Jurisdiction

        Rule 45(c)(2)(A) provides that “[a] subpoena may command . . . production of documents,

electronically stored information, or tangible things at a place within 100 miles of where the person

resides, is employed, or regularly transacts business in person.” Fed. R. Civ. P. 45(c)(2)(A) (emphasis

added). Pepper Hamilton is headquartered in Philadelphia, which is in the Eastern District of

Pennsylvania. (PH Mot., Dkt. 601, at 9). Pepper Hamilton objects that this Court does not have

personal jurisdiction over Pepper Hamilton or the motion to compel because Pepper Hamilton has

not regularly transacted business in the Western District of Texas “since” February 6, 2017, when

the two partners representing Baylor left for another firm and Pepper Hamilton ceased to represent

the university. (Id., at 3, 6). This seems to concede that Pepper Hamilton did regularly transact

business in the Western District of Texas during the time that the firm represented Baylor. (Id. at 6).

        In any case, Pepper Hamilton waived its opportunity to raise this issue when it failed to

respond to the motion to compel or file a motion to quash in any federal court.1 Pepper Hamilton’s

only explanation is this: “Believing that the Motion [to Compel] had been filed in the wrong court


1To be clear, although Pepper Hamilton timely served their objections to Plaintiffs within 14 days after the
subpoena was served, (see Obj. Letter, Dkt. 328-2), the letter objection did not substitute for a filing before
the Court. Under Rule 45, “[i]f an objection is made, the following rules apply . . . (i) At any time, on notice to
the commanded person, the serving party may move the court for the district where compliance is required
for an order compelling production or inspection. (ii) These acts may be required only as directed in the
order, and the order must protect a person who is neither a party nor a party’s officer from significant
expense resulting from compliance.” Fed. R. Civ. P. 45(d)(2)(B).

                                                        2
       Case 6:16-cv-00173-RP-AWA Document 607 Filed 03/28/19 Page 3 of 4



and thus that this Court lacked jurisdiction over the Motion, Pepper did not respond to the

Motion.” (Id. at 6). Silence does not substitute for a responsive filing. If Pepper Hamilton disputed

this Court’s jurisdiction, the firm could have filed a response or a motion to quash, either in the

Eastern District of Pennsylvania or before this Court. See, e.g., PaineWebber Inc. v. Chase Manhattan

Private Bank (Switzerland), 260 F.3d 453, 461 (5th Cir. 2001) (a motion premised on a jurisdictional

objection cannot “simultaneously operate as a waiver of that very objection”). Pepper Hamilton was

fully aware that it had been served with a subpoena in March 2017, and that a motion to compel was

pending against the firm as of June 2018. Instead of responding or filing its own motion for relief,

Pepper Hamilton did nothing. Under our Local Rules, “[a] response to a nondispositive motion shall

be filed not later than 7 days after the filing of the motion. If there is no response filed within the

time period prescribed by this rule, the court may grant the motion as unopposed.” W.D. Tex. Loc.

R. CV-7(e)(2). Pepper Hamilton did not file a timely response, and has provided no compelling

justification for that omission. The Court may grant the motion as unopposed.

                                       B. Scope of Production

        “The scope of discovery is broad and permits the discovery of ‘any nonprivileged matter that

is relevant to any party’s claim or defense.’” Crosby v. La. Health Serv. & Indem. Co., 647 F.3d 258, 262

(5th Cir. 2011) (citing Fed. R. Civ. P. 26(b)(1)). “A discovery request is relevant when the request

seeks admissible evidence or ‘is reasonably calculated to lead to the discovery of admissible

evidence.’” Id. (quoting Wiwa v. Royal Dutch Petrol. Co., 392 F.3d 812, 820 (5th Cir. 2004)). A district

court “may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). This rule

“confers broad discretion on the trial court to decide when a protective order is appropriate and

what degree of protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).




                                                    3
       Case 6:16-cv-00173-RP-AWA Document 607 Filed 03/28/19 Page 4 of 4



        Although Pepper Hamilton has waived its objections to the Motion to Compel, the Court

recognizes that production may place a significant burden on the firm. Also, because Baylor has

already produced some Pepper Hamilton materials, production from Pepper Hamilton itself may be

partially duplicative. In the interests of all parties and in order to promote the efficiency of these

proceedings, the Court adopts Plaintiffs’ proposal, (see Resp., Dkt. 604, at 9), that Pepper Hamilton

must produce all materials in its custody or control that Baylor (a) does not possess or (b) has not

produced.2 As always, Plaintiffs and Pepper Hamilton may confer and narrow the scope of

production by agreement if they so choose.

                                           II. CONCLUSION

        Pursuant to the terms of this order and the Court’s prior order granting Plaintiffs’ motion to

compel, (Dkt. 597), Pepper Hamilton is ORDERED to (1) produce all materials in response to the

subpoena in Pepper Hamilton’s custody or control that Baylor (a) does not possess or (b) has not

produced, and (2) file a notice with this Court certifying that production to Plaintiffs is complete no

later than April 11, 2019.


        SIGNED on March 28, 2019.




                                                      _____________________________________
                                                      ROBERT PITMAN
                                                      UNITED STATES DISTRICT JUDGE




2 As the Court stated in its prior order, (see Dkt. 597), the Court advises the parties that other than the
redactions and omissions approved by the Court for FERPA-protected materials, Pepper Hamilton may not
withhold any other materials based on FERPA objections. (See Dkts. 296, 298, 355, 356, 357, 358, 361, 362,
376, 377, 584, 585). Pepper Hamilton may confer with counsel for Baylor as needed for a complete list of
approved redactions and omissions. Additionally, the Court’s prior orders addressing attorney–client privilege
and work product privilege for Pepper Hamilton materials, and the scope of discovery in this litigation, also
apply to production by Pepper Hamilton itself. (See Dkts. 168, 565, 569, 582).

                                                      4
